—Judgment, *158Supreme Court, Bronx County (Ira Globerman, J.), rendered June 7, 1996, convicting defendant, after a jury trial, of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s conviction of robbery in the first degree was supported by legally sufficient evidence, including testimony by the victim and police witnesses that, after threatening to shoot the complainant, defendant picked up a rock of substantial size and held it in his outstretched hand while the complainant relinquished his property. The jury could have reasonably concluded that this conduct constituted an implied threat to use the rock (see, Penal Law § 160.15 [3]; People v Lopez, 161 AD2d 670, Iv denied 76 NY2d 791).
Defendant’s challenges to the language employed by the court in conveying the reasonable doubt standard require preservation and are unpreserved for appellate review (see, People v Thomas, 50 NY2d 467), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the proper legal standard (People v Cubino, 88 NY2d 998; People v Fields, 87 NY2d 821).
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe, JJ.